Ex mero motu, the Court hereby withdraws its order of 4 January 1989, 323 N.C. 705, insofar as it dismissed the defendants’ appeal based upon the existence of a substantial constitutional question, as provided by G.S. 7A-30.
Accordingly, the Defendants’ new brief, limited in scope to the issue which was the basis of the dissenting opinion in the Court of Appeals, the constitutional question presented in the notice of appeal, filed in this Court on 14 December 1988, and the issue relating to attorney fees, presented in the petition for discretionary review and as specified in this Court’s order of 4 January 1989, shall be filed with this Court not more than 30 days from the date of certification of this order.
By order of the Court in conference, this the 5th day of April 1989.